Citation Nr: 9920432	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-23 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virgil Donaldson, Veterans 
Benefits Counselor


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's attempt to 
reopen his claim for service connection for a psychiatric 
disorder.  

In March 1997, the veteran testified at a Travel Board 
hearing before the undersigned member of the Board.

In a decision dated May 1997, the Board remanded the case so 
that a supplemental statement of the case (SOC) could be sent 
to the veteran, to obtain private medical records dating from 
1970, and to obtain Social Security medical records which 
were the basis of his disability award.  


FINDINGS OF FACT

1.  By a rating decision in November 1979, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition; the veteran was notified of this 
determination and of his appellate rights, but he did not 
initiate an appeal.

2.  Evidence received since November 1979 is essentially 
cumulative of evidence of record in November 1979 and is not 
so significant that it must be considered to fairly decide 
the merits of the claim.



CONCLUSION OF LAW

1.  The November 1979 rating decision which denied 
entitlement to service connection for a nervous condition now 
characterized as an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the November 1979 rating decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that a claim by the veteran for entitlement 
to service connection for an acquired psychiatric disorder 
was denied by a rating decision in November 1979.  The 
underlying basis for the RO's determination was that the 
evidence showed that this disorder in question was first 
manifested in 1979, approximately 8 years after the veteran's 
discharge from service.  The veteran was notified of that 
determination and apprised of appellate rights and 
procedures, but he did not initiate an appeal.  Accordingly, 
the November 1979 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  Applicable law provides that a claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.

In August 1994, the veteran attempted to reopen his claim for 
an acquired psychiatric disorder.  By a rating decision in 
October 1994, the RO determined that new and material 
evidence had not been presented or secured and that the 
veteran's claim had therefore not been reopened.  A rating 
decision dated July 1995 confirmed and continued the 
determination that no new and material evidence had been 
submitted regarding the prior denial.  The present appeal 
ensued.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran essentially contends that his psychiatric 
disorder manifested while in service.  At the time of the 
November 1979 rating decision, the evidence of record 
included the veteran's service medical records, VA 
hospitalization and outpatient records dated August to 
October 1979.  These records clearly documented a diagnosis 
of schizophrenia from September 1979.

Evidence received subsequent to the November 1979 rating 
decision includes a September 1994 statement from the 
veteran's mother, a previously submitted medical statement 
dated July 1979 from Bruce Roberts, M.D., a March 1997 Travel 
Board hearing transcript, and Social Security Administration 
records which indicate that the veteran was first seen for 
nerves in April 1976 with subsequent records showing a 
diagnosis of schizophrenia.  The records indicate that the 
veteran's onset of symptoms began after he lost his right 
index finger in a post service accident.  As per the May 1997 
remand, development was undertaken to obtain private medical 
records dating from 1970, to include outpatient and/or 
inpatient records from Dr. Foster and the Jackson Park 
hospital in Chicago, however, the attempts were without 
result.  The RO sent the veteran follow-up letters informing 
him that he could obtain the necessary records and submit 
them, but there was no response to the development letters.

The evidence received subsequent to the November 1979 rating 
decision while not of record in 1979, is nevertheless not new 
and material since it essentially confirms what was already 
known in 1979; that is, that the veteran suffers from 
schizophrenia.  The evidence does not in any manner suggest 
that the veteran's disorder is related to his military 
service or manifested within the one year period after 
discharge from service so as to give rise to the presumption 
of service connection under 38 C.F.R. §§ 3.307, 3.309.

What is lacking to reopen the veteran's claim is evidence 
(not before the RO in November 1979) which shows that an 
acquired psychiatric disorder was either manifested during 
service, manifested within one year of discharge from 
service, or is otherwise related to service.  The Board finds 
that the veteran's various statements are essentially a 
repetition of contentions made when his claim was earlier 
denied; the statements are not new evidence.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, to the extent 
that the veteran and his mother are attempting to present an 
argument regarding medical causation, they are not competent 
since it has not been shown that the veteran or his mother 
possess the necessary medical skills and training to offer 
opinions as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524-25 (1996); Robinette, 8 Vet. App. 
at 77-78.



ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for an acquired psychiatric disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

